Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 20 has been canceled.
Claims 18-19, and 23- 37 are pending for examination.
Response to Arguments
With regards to claim(s) 18, 19, and 23-37 rejected under 35 U.S.C. 103, Applicant's arguments have been fully considered, but are not considered persuasive. A summary of applicant’s arguments are as follows:

 “The Applicant acknowledges with appreciation the courtesy of an interview extended by Examiner Matta to Mr. Kulbaski during which the claim amendment of "while maintaining an autonomous driving mode" was discussed. Mr. Matta indicated that the You published patent does maintain an autonomous driving mode, as disclosed in paragraph [0026] and therefore, this amendment did not distinguish over You. However, this interpretation of You is not correct, and the amended claims distinguish over You. 
You disclosed in the last sentence of paragraph [0026]: When the autonomous navigation system is not recovered after the software reboot, the controller 40 may be configured to output a control signal that has an instruction to stop the autonomous navigation vehicle and may be configured to transmit the control signal to the autonomous navigation system via the interconnecting unit 10. 
Examiner Matta indicated at the interview that he is interpreting this sentence to mean: (1) the software reboot is for a component of the autonomous driving system that is not essential, such as a sensor; and (2) if the vehicle continues to travel during the software reboot, then this implies that the autonomous function is continuing during the reboot. However, both of these asserts are incorrect.”



It should be noted that examiner did assert that the “the software reboot is for a component of the autonomous driving system that is not essential” but rather the examiner noted that the software reboot potentially could be for a component that was not essential. Regardless in prior and the current 103 rejection, You et al. is not relied upon to teach the software reboot being for a non-essential component.

The applicant goes into specifics on 2 points. Applicant’s first point is as follows: 

“First, the software reboot is not for a non-essential part of the autonomous system which can be shut down and still have the autonomous function occurring. The above quoted sentence makes clear that it is the software of the entire autonomous navigation system that is rebooted. See e.g., the first sentence of paragraph [0026]. This autonomous navigation system is shown at the right-most unnumbered box in Figure 1 of You. There is no description that it is a simple sensor that is rebooted, but the description is that the autonomous navigation itself is rebooted. It is well known that when there is a software reboot of a processor based system, the processor is not executing the application software during the reboot and therefore autonomous navigation cannot be occurring.”

Applicant uses the first sentence of para [0026] of You et al. as evidence that the entire autonomous navigation system is rebooted. The first sentence is as follows “In addition, when the 

Applicant’s second argument is as follows:
“Second, it is wrong to assume that the autonomous driving function is carried out during the reboot. As explained above, the entire system is rebooted and therefore the autonomous function cannot be occurring the reboot. Moreover, Examiner Matta based the assertion that the autonomous function does continue during the reboot because it states in You that the autonomous navigation system is stopped "when the autonomous vehicle system is not recovered after the software reboot." It is wrong to interpret this to mean the autonomous function continues during the reboot. What this sentence is stating is that the car itself is physically stopped if the reboot is not successful. This is supported by the last sentence of paragraph [0027] which states,
 
"When the autonomous navigation system is not recovered after the software reboot, the controller 40 may be configured to output a control signal to stop the autonomous navigation vehicle and may be configured to transmit the control signal to the autonomous navigation system." 

Thus, the You patent is saying that even during the reboot [which applicant asserts disables the autonomous driving system], the car can continue to move forward, but if the reboot does not successfully restore the autonomous function, then the vehicle is brought to a physically stopped state. 

Accordingly, You does not support the Examiner's position that the autonomous function continues during rebooting of You. Thus, the rejection based on You should be withdrawn”

Examiner does not find this to be persuasive. As shown in fig. 2, vehicle control is not handed over to the driver if the driver’s condition is in an abnormal state (step 202). If a software failure occurs the vehicle is not stopped, but instead a software reboot occurs (step 206). Even though it is not explicitly stated, it is implied autonomous control must be occurring as the vehicle has not stopped, e.g. the vehicle is travelling, and driver is not controlling the vehicle. 
Further, even though it is believed that autonomous control is likely performed during a software reboot, it should be noted that simply the action of being in an autonomous driving mode and not switching to a driver control mode falls under the broadest reasonable interpretation of maintaining an autonomous driving mode as if the mode is not switched, it can be considered as being maintained.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 20, 25, 26, 29-32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tamagaki (US 20180111628 A1; hereinafter known as Tamagaki) in view of Asakura et al. (US 20180194364 A1, hereinafter known as Asakura), Foerster et al. (US 20120265418 A1, hereinafter known as Foerster) and You et al. (US 20150142244 A1, Hereinafter known as You).

Tamagaki, Asakura, and Foerster was cited in a previous office action

Regarding claim 18, Tamagaki teaches
A vehicle control device, comprising: 
recognition/determination electronic circuitry configured to generate a path on which a vehicle is to travel based on information of a surrounding environment of the vehicle (para [0093] “The vehicle control ECU 70 may set the evacuation spot and the planned travel path or acquire at least either one of the evacuation spot and planned travel path set by the surroundings monitoring ECU 91.”), which is obtained from a plurality of surrounding environment sensors each configured to acquire the information (Where the HCU and surroundings monitoring ECU collect surroundings information from connected devices and sensors as shown in Fig 2B and Fig 2D and can also thus be considered to perform the function of the “recognition/determination electronic control unit (ECU)”); 
integrated control circuitry configured to control the vehicle based on the path generated by the recognition/determination circuitry; (para [0081] “An evacuation control section 82, which is referred to also as the evacuation controller 82, initiates automatic driving control based on a determination made by the status determination section 80 that the driver is in the driving difficulty state. The evacuation control section 82 exercises integrated control over the travel control devices, such as the electronically-controlled throttle 66, the brake actuator 67, and the EPS motor 68, in order to move the vehicle A along a planned travel path” where the evacuation control section is part of the vehicle control ECU as shown in Fig. 3)
and anomaly detection circuitry configured to determine details of a specific control that defines an operation to be executed by each of the plurality of surrounding environment sensors, the recognition/determination circuitry, and the integrated control circuitry (Where after T3 lane keep assist is engaged as, shown in figure 4, which would require the surroundings monitoring ECU to communicate with vehicle control ECU, para [0071] “When the LKA is activated, the vehicle control ECU 70 controls the steering force and the steering retention force based on shape information about line which is acquired from the surroundings monitoring ECU 91. The LKA causes the vehicle A to keep traveling in a lane by applying such a steering force as to prevent the vehicle A from approaching the line markings.” As stated above the surroundings monitoring ECU communicates with devices that acquire surroundings data) when an anomaly occurs in (the HCU can be considered a part of the “recognition/determination ECU” as it collects information from inside surroundings of the vehicle as shown in fig 2b. The abnormality, which reads on an anomaly, is first “in” the DSM, which is can be considered a “surrounding environment acquisition device” and then “in” the HCU para [0062] “The DSM 11 includes a near-infrared light source, a near-infrared camera, and a control unit for controlling them. The DSM 11 is disposed on the upper surface of the instrument panel 19 with the near-infrared camera facing the driver seat 17d. The DSM 11 uses the near-infrared camera to capture an image of the face of the driver that is irradiated with near-infrared light emitted from the near-infrared light source. The image captured by the near-infrared camera is analyzed by the control unit. The control unit extracts, from the captured image, for example, the orientation of the face of the driver and the degree of opening of the eyes of the driver. If the analysis made by the control unit detects a state where, for example, the driver is not facing forward or the driver's eyes are closed, the DSM 11 outputs a detection signal indicative of driver abnormality to the HCU 20.” The vehicle takes action based on the abnormality as shown in fig. 4)
wherein the anomaly detection circuitry (Fig. 3 label 80, para [0070] “status determination section 80, which is referred to also as the status determiner 80, is capable of tentatively or formally determining that the driver is in an abnormal state and determining that the driver is in the driving difficulty state. A tentative determination of an abnormal state is made before a formal determination. The tentative determination of an abnormal state is made when an abnormality is continuously  is configured to, when the anomaly is detected 
determine a first time period,  (Fig 4. Time period t3 to T4 where at t3 it is determined there is an abnormality) and switch to a first specific control, the first time period including a period of time from the occurrence of the anomaly until a change in a behavior of the vehicle due to the anomaly occurs, and the first specific control is an operation of causing an anomaly component to recover to the normal state (As shown in Fig 4., at L3 the lane keep assist is switched on and the driver is notified as discussed in para [0105], one or both of these actions can be considered a first specific control. Also, activating lane keep assist change the behavior of the vehicle. Further the notification of the driver can be considered an operation of causing an anomaly component, the driver, to recover to the normal state)
switch from the first specific control to the second specific control when a period of time has elapsed since the detection of the anomaly reaches the first time period without the first specific control being realized. (Fig. 4 where Adaptive cruise control is engaged after t4, this is a second specific control after first specific control that was the lane keep assist and the driver not recovering to a normal state after being notified, e.g. the control not being realized)
switch from the second specific control to a third specific control which stops the vehicle, when a period of time has elapsed since the detection of the anomaly reaches a second time period, the second time period being set to be longer than the first time period (Fig 4, T4 to T6 can be a  considered a second time period that in the Tamagaki is the 2nd pre-evacuate period and is longer than the first pre-evacuate period. Where at T6 and after the auto evacuate is engaged which is the process of stopping the vehicle in a suitable location)

Tamagaki does not teach determine details of a specific control when an anomaly occurs due to a fault of any one of the plurality of surrounding environment sensors, the recognition/determination circuitry, and the integrated control circuitry, and the second time period including a period of time obtained by subtracting a period of time required for stopping the vehicle from a period of time from the occurrence of the anomaly until a time point at which a hazardous event is predicted to occur. 

Also, even though Tamagaki teaches the vehicle traveling on a path generated by the recognition/determination circuitry after the anomaly has been detected, Tamagaki does not explicitly teach performing specific controls of the vehicle when the anomaly is detected when the vehicle is traveling on the path generated by the recognition/determination circuitry specifically Tamagaki does not teach the vehicle traveling on a generated path prior to or at the instance of detection of the anomaly.

Also while Tamagaki teaches the first specific control is an operation of causing an anomaly component to recover to the normal state, the driver of Tamagaki is not an anomalous component due to a fault in sensors or circuity. 

determine details of a specific control when an anomaly occurs due to a fault of any one of the plurality of surrounding environment sensors, the recognition/determination circuitry, and the integrated control circuitry (para [0013] “Any one of the aspects (1) to (4) further includes a control switching unit configured to perform a process of switching from an automatic driving mode in which travel control is performed by the travel control unit to a manual driving mode in which travel control is performed by an operation of a driver, and when the specific abnormal state is detected by the abnormality detection unit, the changing unit may cause the travel control unit to execute control for starting a process of switching from the automatic driving mode to the manual driving mode in the control switching unit so that the switching process is completed within a predetermined control transition period.” Where the abnormality can be a fault in sensors, para [0060] “In addition, the recognition unit 104 detects an abnormal state of some or all of the finder 20, the radar 30, the camera 40, the navigation device 50, and the vehicle sensor 60. The abnormality detected by the recognition unit 104 includes, for example, a state in which an abnormality occurs in the above-described device itself and a state in which an abnormality occurs in communication with such devices. For example, the recognition unit 104 compares detection results of devices, detects an abnormality of the device, and detects an abnormality of the device on the basis of a history of results detected by the same device. That is, when a position of the object detected by the finder 20 and the radar 30 and a position of the object detected by the camera 40 are significantly different, it is detected that an abnormality has occurred in the camera 40. In addition, the recognition unit 104, for example, monitors a signal (information) transmitted via an internal bus connecting functional units, and detects that an abnormality has occurred in communication. Here, the combination of such an abnormality detection function and a function of the determination unit 110 to be described below corresponds to an “abnormality detection unit.””)

performing specific controls of the vehicle when the anomaly is detected when the vehicle is traveling on the path generated by the recognition/determination circuitry (Abstract, where Asakura is directed towards an autonomous vehicle which as is well known in the art is a vehicle that is controlled along a generated driving path. Asakura is performing a specific control during the autonomous driving due to an abnormality, e.g. anomaly. )

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamagaki to incorporate the teachings of Asakura to control a vehicle in a specific way when an anomaly occurs due to a fault in sensors because it improves safety because the vehicle cannot be accurately controlled in its standard state when there is an anomaly (para [0007] “when an abnormality occurs in a sensor and the like during automatic driving, it is not possible to accurately control a vehicle due to the abnormality, and an unexpected change may occur in the movement of the vehicle. In addition, when too many sensors are provided redundantly in order to avoid this situation, the cost and weight may increase.”)

Tamagaki in view of Asakura does not teach the second time period including a period of time obtained by subtracting a period of time required for stopping the vehicle from a period of time from the occurrence of the anomaly until a time point at which a hazardous event is predicted to occur, and the first specific control is an operation of causing an anomaly component to recover to the normal state, while maintaining an autonomous driving mode (where the anomaly component is sensors or circuitry)

However Foerster teaches, the second time period including a period of time obtained by subtracting a period of time required for stopping the vehicle from a period of time from the occurrence of the anomaly until a time point at which a hazardous event is predicted to occur. (para [0045] “a time period ttc until collision occurs (time to collision) with the vehicle moving in front”, para [0046] “a time ttb until the required braking manoeuvre (time to brake) should be conducted in order to avoid a potential collision with the vehicle moving in front” para [0047] “A time tts until the required steering manoeuvre (time to steer) should be conducted in order to avoid the potential collision with the vehicle moving in front” para [0048] “a necessary deceleration a_nec in order to prevent the collision.”, Para [0050] “On the basis of the received values, the collision avoidance unit 18 calculates an autonomous, rapid and time-restricted brake intervention by the electronic brake system 22, and generates a corresponding brake intervention signal 20 which is output to the brake system 22. Furthermore, the collision avoidance unit 18 generates an acceleration block signal 24 which is output to the engine control device 26. The electronic brake system 22 builds up a corresponding brake pressure in the vehicle brakes after receiving the brake intervention signal 20 in order to decelerate the vehicle in such a manner that a collision can be avoided.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamagaki in view of Asakura to incorporate the teachings of Foerster because designating a period of time required to brake helps prevent collision thus improving safety. (para [0050] “On the basis of the received values, the collision avoidance unit 18 calculates an autonomous, rapid and time-restricted brake intervention by the electronic brake system 22, and generates a corresponding brake intervention signal 20 which is output to the brake system 22. Furthermore, the collision avoidance unit 18 generates an acceleration block signal 24 which is output to the engine control device 26. The electronic brake system 22 builds up a corresponding brake pressure in the vehicle brakes after receiving the brake intervention signal 20 in order to decelerate the vehicle in such a manner that a collision can be avoided.”)

Tamagaki in view of Asakura and Foerster does not teach the first specific control is an operation of causing an anomaly component to recover to the normal state , while maintaining an autonomous driving mode (where the anomaly component is sensors or circuitry)
However You teaches wherein the anomaly detection circuitry is configured to, when the anomaly is detected when the vehicle is traveling on the path generated by the recognition/ determination circuitry: determine a first time period and switch to a first specific control, (para [0026], “In addition, when the failure information indicates software failure of the autonomous navigation system, the controller 40 may be configured to output a signal that instructs software reboot and may be configured to transmit the control signal to the autonomous navigation system via the interconnecting unit 10. When the autonomous navigation system is not recovered after the software reboot” The reboot of the system can be considered a first specific control due to a failure with the intention of recovery of the system as shown in fig. 2. Where the autonomous navigation system reads on integrated control circuitry as the autonomous navigation system controls the vehicle para [0020] “Specifically, the interconnecting unit 10 may provide an interface with the autonomous navigation system that enables autonomous navigation of a vehicle, and may be configured to operate the autonomous navigation vehicle by delivering a control signal from the controller 40 to the autonomous navigation system. The control signal may include a control signal that has an instruction to pull over the autonomous navigation vehicle onto a shoulder of a road or an emergency parking lot (e.g., direct the vehicle toward the shoulder or break down lane of a road)”, and is comprised of hardware para [0025] “In particular, when the failure information indicates hardware failure of the autonomous 
switch from the first specific control to the second specific control when a period of time has elapsed since the detection of the anomaly reaches the first time period without the first specific control being realized. (para [0026], “In addition, when the failure information indicates software failure of the autonomous navigation system, the controller 40 may be configured to output a signal that instructs software reboot and may be configured to transmit the control signal to the autonomous navigation system via the interconnecting unit 10. When the autonomous navigation system is not recovered after the software reboot, the controller 40 may be configured to output a control signal that has an instruction to stop the autonomous navigation vehicle and may be configured to transmit the control signal to the autonomous navigation system via the interconnecting unit 10.” When rebooting does not fix the fault, e.g. the first specific control was not realized, another specific control of stopping the vehicle is performed.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamagaki in view of Asakura and Foerster to incorporate the teachings of You to perform a specific control in response to a fault in order to recover 


 

Regarding claim 20, Tamagaki in view of Asakura, Foerster, and You teaches the vehicle control device according to claim 18. Tamagaki further teaches, wherein the first time period includes a period of time from the occurrence of the anomaly until a change in a behavior of the vehicle occurs. (Fig 4. Time period t3 to T4, a first time period, where at t3 it is determined there is an abnormality. At T4 the ACC is engaged changing the behavior of the vehicle.)

Regarding claim 25, Tamagaki in view of Asakura, Foerster, and You teaches the vehicle control device according to claim 18. Tamagaki further teaches, wherein the anomaly detection circuitry is configured to stop the specific control when an anomaly component is returned to a normal state. (para [0155] “Therefore, even when, for example, the LKA is activated due to erroneous detection, the driver in a normal state can switch, without performing a troublesome manipulating procedure, to a manual driving mode in which no driving assistance function is activated.”)

Regarding claim 26, Tamagaki in view of Asakura, Foerster, and You teaches the vehicle control device according to claim 18. Tamagaki further teaches, wherein the anomaly detection circuitry is configured to stop the specific control when overriding by a driver of the vehicle is detected. (para [0155] “the first embodiment allows the driver to stop pre-evacuation control by performing a driving manipulation to invoke an override.”)

Regarding claim 29, Tamagaki in view of Asakura, Foerster, and You teaches the vehicle control device according to claim 18. Tamagaki further teaches, wherein the anomaly detection circuitry is configured to notify a driver of the vehicle of the details of the specific control being executed. (para [0105] “When the first notification is generated based on the tentative determination of an abnormal state (see T3 of FIG. 5), the combination meter 12 displays an indicator 41a indicative of LKA activation on the display screen 13a in addition to the other on-screen information as in FIG. 9. The HUD apparatus 14 projects an indicator 46a indicative of LKA activation and a postural distortion icon 45 indicative of the detection of postural distortion onto the projection area 14a as in FIG. 10, The ultrasonic speakers 113 reproduce a notification sound to notify the driver of the detection of postural distortion.”)

Regarding claim 30, Tamagaki in view of Asakura, Foerster, and You teaches the vehicle control device according to claim 18. Tamagaki further teaches, wherein the anomaly detection circuitry is configured to present an action to be performed by a driver of the vehicle, based on the details of the specific control being executed. (para [0105] “When the first notification is generated based on the tentative determination of an abnormal state (see T3 of FIG. 5), the combination meter 12 displays an indicator 41a indicative of LKA activation on the display screen 13a in addition to the other on-screen information as in FIG. 9. The HUD apparatus 14 projects an indicator 46a indicative of LKA activation and a postural distortion icon 45 indicative of the detection of postural distortion onto the projection area a notification sound to notify the driver of the detection of postural distortion.”, Where the notifications can be considered as presenting an action as a specific response of postural correction is expected in the form of an override, para [0155] “the first embodiment allows the driver to stop pre-evacuation control by performing a driving manipulation to invoke an override. Therefore, even when, for example, the LKA is activated due to erroneous detection, the driver in a normal state can switch, without performing a troublesome manipulating procedure, to a manual driving mode in which no driving assistance function is activated.” Where the notification can be considered as presenting an action as a specific response of postural correction is expected.)

Regarding claim 31, Tamagaki in view of Asakura, Foerster, and You teaches the vehicle control device according to claim 18. Tamagaki further teaches, wherein the anomaly detection circuitry is configured to, when the anomaly remains, notify a driver of the vehicle that the specific control being executed is to be switched to a next specific control. (para [0107] “As the second notification, the HUD apparatus 14 (see FIG. 1) projects an indicator 46b indicative of ACC activation onto the lower edge of the projection area 14a in addition to an LKA indicator 46a as in FIG. 12. Further, the HUD apparatus 14 projects a message image 47 and a manipulating icon 48 onto the center of the projection area 14a in addition to the postural distortion icon 45. As is the case with the message image 42 (see FIG. 8) displayed on the combination meter 12, the message image 47 uses text to give the driver the description of a detected abnormality and an advance notice of switching to automatic evacuation control.”)

Regarding claim 32, Tamagaki in view of Asakura, Foerster, and You teaches the vehicle control device according to claim 18. Tamagaki further teaches, wherein the anomaly detection circuitry is configured to, when the anomaly remains, present an action to be performed by a driver of the vehicle before the specific control is switched to a next specific control. (para [0107] “As the second notification, the HUD apparatus 14 (see FIG. 1) projects an indicator 46b indicative of ACC activation onto the lower edge of the projection area 14a in addition to an LKA indicator 46a as in FIG. 12. Further, the HUD apparatus 14 projects a message image 47 and a manipulating icon 48 onto the center of the projection area 14a in addition to the postural distortion icon 45. As is the case with the message image 42 (see FIG. 8) displayed on the combination meter 12, the message image 47 uses text to give the driver the description of a detected abnormality and an advance notice of switching to automatic evacuation control. The manipulating icon 48 notifies the driver that the steering switch 15a (see FIG. 1) can be manipulated to perform a procedure for canceling switching to automatic evacuation control or a procedure for forcibly switching to automatic evacuation control.”)

Regarding claim 34, it recites a vehicle control device having limitations similar to those of claim 18 and therefore is rejected on the same basis. It appears that claim 34 and claim 18 are almost identical claims except claim 34 does not recite “determine a first time period”. As claim 34 is a slightly broader embodiment that is in no way narrower in scope than claim 18 the same reasons of rejection based on the cited prior art apply.

Regarding claim 35, Tamagaki in view of Asakura, Foerster, and You teaches the vehicle control device according to claim 34. Tamagaki further teaches, the anomaly detection circuitry is configured to determine the details of the specific control so as to execute an operation of stopping the vehicle when the elapsed period of time reaches the second time period but an anomaly component is not in a normal state. (Fig 4 where T4 to T6 can be a considered a second time period. Where at T6, after the second time period, the auto evacuate is engaged which is the process of stopping the vehicle in a 

Claim(s) 19 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Tamagaki (US 20180111628 A1; hereinafter known as Tamagaki) in view of Asakura et al. (US 20180194364 A1, hereinafter known as Asakura), Foerster et al. (US 20120265418 A1, hereinafter known as Foerster), You et al. (US 20150142244 A1, Hereinafter known as You), and Aoi et al (US 20190056732 A1, hereinafter known as Aoi).

Aoi was cited in a previous office action

Regarding claim 19, Tamagaki in view of Asakura, Foerster, and You teaches the vehicle control device according to claim 18.  Tamagaki also teaches using a first time period based off the presence of an anomaly, but Tamagaki in view of Asakura, Foerster, and You does not teach determine the first time period based on at least one of an anomaly type of the occurrence of the anomaly, a traveling state of the vehicle at the time of detection of the anomaly, or a surrounding environment at the time of detection of the anomaly.

However Aoi teaches, wherein the anomaly detection circuitry is configured to, when the anomaly is detected, determine the first time period based on at least one of an anomaly type of the occurrence of the anomaly, a traveling state of the vehicle at the time of detection of the anomaly, or a surrounding environment at the time of detection of the anomaly. (para [0129] “the manual driving recovery level setting unit 14 classifies the state of the driver detected by the driver monitoring unit 13 into Levels 1 to 3 that are set in a stepwise manner as indexes indicating whether or not the driver can cope with a switch from automated driving to manual driving.” Where the manual driving recovery level 

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamagaki in view of Asakura, Foerster, and You to incorporate the teachings of Aoi because setting the period time based on type of anomaly allows for setting a time appropriate for the situation to be resolved or for it to be determined that the situation cannot be resolved (Aoi para [0077-0078] “an estimated time is calculated as 2 to 3 seconds in the case of a forward focused state and a distracted state in which manual driving can be quickly coped with, and 5 to 10 seconds in the case of a smartphone operating state, an eating/drinking state, a smoking state, and a reading state in which manual driving can be coped with after a predetermined time has elapsed. Moreover, regarding a sleeping state and the like in which there is a risk that manual driving cannot be coped with even after a predetermined time has elapsed, for example, an estimated time of 3 minutes or more is set, or it suffices to set that recovering manual driving is impossible. Accordingly, by estimating a time before manual driving can be recovered according to the state of the driver during automated driving, it is possible to easily determine whether or not there is a problem if a switch is made from automated driving to manual driving in the predetermined switching zone.”)

Regarding claim 36, it recites a vehicle control device having limitations similar to those of claim 19 and therefore is rejected on the same basis.


Claim(s) 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tamagaki (US 20180111628 A1; hereinafter known as Tamagaki) in view of Asakura et al. (US 20180194364 A1, hereinafter known as Asakura), Foerster et al. (US 20120265418 A1, hereinafter known as Foerster), You et al. (US 20150142244 A1, Hereinafter known as You), and Plantamura (US 20080074247 A1)

Plantamura was cited in a previous office action

Regarding claim 23, Tamagaki in view of Asakura, Foerster, and You teaches the vehicle control device according to claim 18. Tamagaki also teaches determining details of a specific control, but Tamagaki in view of Asakura, Foerster, and You does not teach determine the details of the specific control based on an anomaly type of the detected anomaly, and a traveling state of the vehicle at a time of detection of the anomaly or a surrounding environment at the time of detection of the anomaly.

Plantamura teaches wherein the anomaly detection circuitry is configured to, when the anomaly is detected, determine the details of the specific control based on an anomaly type of the detected anomaly, and a traveling state of the vehicle at a time of detection of the anomaly or a surrounding environment at the time of detection of the anomaly. (Abstract “Each of the fault conditions of the vehicle has a corresponding operator action associated therewith which identifies the actions that must be performed by the operator in order to manage the fault condition.” Where different fault conditions, e.g. anomalies, have different actions, e.g. specific controls, associated with them. When there are multiple faults, priority is determined, thus the presence of other faults, e.g. a traveling state, impacts the specific control)



Regarding claim 24, Tamagaki in view of Asakura, Foerster, and You and Plantamura teaches the vehicle control device according to claim 23. Plantamura further teaches wherein the anomaly detection circuitry is configured to determine the details of the specific control by using an operation table in which the details of the specific control and at least one of the anomaly type, a mode/speed of the vehicle as the traveling state, or the surrounding environment are associated with each other. (Fig 2. Which shows a memory table that has the specific control based of the type of anomaly, e.g. fault.)

Claim(s) 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tamagaki (US 20180111628 A1; hereinafter known as Tamagaki) in view of Asakura et al. (US 20180194364 A1, hereinafter known as Asakura), Foerster et al. (US 20120265418 A1, hereinafter known as Foerster), You et al. (US 20150142244 A1, Hereinafter known as You), and Das et al. (US 20120265359 A1, hereinafter known as Das).

Das was cited in a previous office action

Regarding claim 27, Tamagaki in view of Asakura, Foerster, and You teaches the vehicle control device according to claim 18. As discussed in the claim 1 rejection already teaches an anomaly detection ECU, a recognition/determination ECU, and an integrated control ECU. Tamagaki in view of Asakura, Foerster, and You does not teach wherein the anomaly detection circuitry is configured to take over an operation of the anomaly component when an anomaly component in which the anomaly occurs is the recognition/determination circuitry or the integrated control circuitry.

However Das teaches wherein  one circuitry is configured to take over an operation of the anomaly component when an anomaly component in which the anomaly occurs is another circuitry. (abstract “In the event of an interface device failure, other interface devices can be reconfigured to maintain communication between sensors, actuators and control units. In the event of a control unit failure, the interface devices can be reconfigured to route sensor and actuator message traffic to a different control unit which can handle the functions of the failed control unit. The overall number of control units can also be reduced, as each control unit has flexible access to many sensors and actuators.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamagaki in view of Asakura, Foerster, and You to incorporate the teachings of Das because having one component perform the action of another anomalous/faulty component is advantageous as it reduces the number of required backup controllers and/or improves fault tolerance (Das para [0002] “This invention relates generally to an architecture for electrical networks and, more particularly, to an electrical/electronic network architecture for vehicles 

Regarding claim 28, Tamagaki in view of Asakura, Foerster, and You teaches the vehicle control device according to claim 18. As discussed in the claim 1 rejection already teaches an anomaly detection ECU, a recognition/determination ECU, and an integrated control ECU. Tamagaki in view of Asakura, Foerster, and You does not teach wherein the recognition/determination circuitry or the integrated control circuitry is configured to take over an operation of the anomaly detection circuitry when the anomaly occurs in the anomaly detection circuitry.

However Das teaches wherein one circuitry is configured to take over an operation of another circuitry when the anomaly occurs in the other circuitry. (abstract “In the event of an interface device failure, other interface devices can be reconfigured to maintain communication between sensors, actuators and control units. In the event of a control unit failure, the interface devices can be reconfigured to route sensor and actuator message traffic to a different control unit which can handle the functions of the failed control unit. The overall number of control units can also be reduced, as each control unit has flexible access to many sensors and actuators.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamagaki in view of Asakura, Foerster, and You to incorporate the teachings of Das because having one component perform the action of another anomalous/faulty component is advantageous as it reduces the number of required backup controllers 

Claim(s) 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tamagaki (US 20180111628 A1; hereinafter known as Tamagaki) in view of Asakura et al. (US 20180194364 A1, hereinafter known as Asakura), Foerster et al. (US 20120265418 A1, hereinafter known as Foerster), You et al. (US 20150142244 A1, Hereinafter known as You), Yamaguchi et al. (US 20070188150 A1, hereinafter known as Yamaguchi), and Uchida (US 20180281788 A1)

Yamaguchi and Uchida were cited in a previous office action

Regarding claim 33, Tamagaki in view of Asakura, Foerster, and You teaches the vehicle control device according to claim 18. However Tamagaki in view of Asakura, Foerster, and You does not teach further comprising: a non-volatile memory configured to store, when the anomaly occurs, information of the occurrence of the anomaly as anomaly history information, wherein the anomaly detection circuitry is configured to notify a driver of the vehicle that the vehicle is unable to be driven automatically when determining that the vehicle is unable to be driven automatically based on the anomaly history information stored in the non-volatile memory.

However Yamaguchi teaches a non-volatile memory configured to store, when the anomaly occurs, information of the occurrence of the anomaly as anomaly history information, wherein the anomaly detection circuitry is configured to notify a driver of the vehicle (para [0075-0076] “FIG. 11 shows another example of the post-abnormality-detection process executed by the supervisory ECU 20 after the abnormality detection. Referring to FIG. 11, the supervisory ECU 20 sends the activation signal to the ECUs of all the electrical units 130 (step ST81). Next, the supervisory ECU 20 instructs the ECUs of the electrical units 130 to save the related data stored in the volatile memories in non-volatile memories (backup processing) (step ST82). Thus, important data to be saved can be protected from being lost due to deterioration of the battery 100.
Then, the supervisory ECU 20 determines whether notifications indicative of the completion of data saving are received from the ECUs of the electrical units 130 (step ST83). When the notifications are not received, the supervisory ECU 20 ends the process. When the notifications are received, the supervisory ECU 20 stores, in the memory 200 as past history or profile information, information about the abnormality, which may include the detected current value, the results of abnormality determination, and the time when the abnormality occurs (step ST84). The contents of the abnormality can easily be seen from the past history information.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamagaki in view of Asakura, Foerster, and You to incorporate the teachings of Yamaguchi because storing anomaly history into non-volatile memory protects it from being lost due to a power loss. (para [0076] “Next, the supervisory ECU 20 instructs the ECUs of the electrical units 130 to save the related data stored in the volatile memories in non-volatile memories (backup processing) (step ST82). Thus, important data to be saved can be protected from being lost due to deterioration of the battery 100.”)

that the vehicle is unable to be driven automatically when determining that the vehicle is unable to be driven automatically based on the anomaly history information
	
	However Uchida teaches that the vehicle is unable to be driven automatically when determining that the vehicle is unable to be driven automatically based on the anomaly history information (para [0070] “The case where the automatic driving cannot be continued any more includes a case where the automatic drive control device 100 no longer functions sufficiently due to the running circumstances such as lowering of the accuracy of the peripheral situation recognition section 105 due to fogs or the like, a case where the vehicle enters a place where the automatic driving is not possible by the performance of the automatic drive control device 100 such as in a narrow street at a high obstacle density, or a case where the automatic drive control device 100 detects abnormality inside.”)
	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamagaki in view of Asakura, Foerster, You, and Yamaguchi to incorporate the teachings of Uchida because determining that a vehicle is unable continue driving automatically based on anomaly history information improves safety as attempting to automatically drive when sensors or processing is not working correctly can lead to a crash.

Claim(s) 37 is rejected under 35 U.S.C. 103 as being unpatentable over Tamagaki (US 20180111628 A1; hereinafter known as Tamagaki) in view of Asakura et al. (US 20180194364 A1, hereinafter known as Asakura), Foerster et al. (US 20120265418 A1, hereinafter known as Foerster), You et al. (US 20150142244 A1, Hereinafter known as You), and Gern et al. (US 20050273264 A1, hereinafter known as Gern)

Regarding claim 37, Tamagaki in view of Asakura, Foerster, and You teaches the vehicle control device according to claim 18. While as discussed in claim 18 rejection Tamagaki in view of Asakura, Foerster, and You teaches wherein the anomaly detection circuitry is configured to, when the anomaly is detected, determine the first time period at the time of detection of the anomaly, Tamagaki in view of Asakura, Foerster, and You does not teach determine the first time period based on determine the first time period based on the surrounding environment

However Gern teaches determine the first time period based on the surrounding environment at the time of detection of an event. ( para [0018] “It is also advantageously possible to specify the time period as a function of objects in the vicinity of the vehicle. Herein, it has, for example, proved advantageous that the approach speed at which the vehicle is approaching other vehicles may be used as the basis for specifying the time period for the analysis of driver activity.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamagaki in view of Asakura, Foerster, and You to incorporate the teachings of Gern to have the length of the time period based on the surrounding environment because it can improve safety to take into account other objects in the vicinity of the vehicle as a short time period when other vehicles are in the vicinity will allow the vehicle to react quickly and avoid an a potential accident (para [0018] “Herein, the time period may be specified not only as a function of vehicles in front but also as a function of objects that are adjacent or behind. Nevertheless, as a general rule for safety reasons warnings or detections are not suppressed if objects are located next to the driver's own vehicle.” Where not suppressed in this context means a short/immediate time period verse an extended one)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horita et al. (US 20210146953 A1) teaches “An electronic control unit includes a control unit that controls automatic traveling of a vehicle, an information generation unit that generates information necessary for the automatic traveling, an abnormality detection unit that detects an abnormality, and a function reconfiguration unit that lowers a functional level of the information generation unit and activates the control unit when the abnormality detection unit detects an abnormality.”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668